Citation Nr: 1715874	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-04 429	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to an increased (compensable) rating for right thigh nerve entrapment, lateral femoral cutaneous.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1992, during which time he received a Parachutist Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), as well as a June 2009 rating decision of the Cleveland, Ohio, RO of the VA.  Jurisdiction is currently with the Houston, Texas, RO.

In November 2016, the Veteran testified at a hearing before the undersigned.  A transcript has been associated with the record.

An April 2017 rating decision denied entitlement to a temporary total evaluation due to treatment for a service-connected or other condition, while also continuing the 30 percent rating for service-connected pes planus.  As the Veteran has not filed a notice of disagreement in response to this rating decision, these matters are not currently before the Board.


FINDINGS OF FACT

1. The Veteran has a current left knee disability is the result of an injury during active duty service.

2. The Veteran's right thigh nerve entrapment is manifested by wholly sensory symptoms, resulting in no greater than moderate incomplete paralysis of the external cutaneous nerve throughout the period on appeal.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability are met. 38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2. The criteria for a compensable disability rating for right thigh nerve entrapment, lateral femoral cutaneous, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8529 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

VA satisfied its duty to notify by letters sent in July 2008 and December 2008. See 38 U.S.C.A. § 5103, (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's appeal seeking a higher evaluation for right thigh nerve entrapment presents a "downstream" issue following upon the grant of service connection.  Because VA has granted service connection and assigned an initial disability rating and effective date, no additional notice is needed as to the information and evidence needed to substantiate the claim.  See Dingess/Hartman v. Nicolson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary. 38 U.S.C.A §5103A (West 2014); 38 C.F.R. §3.159 (2016). Here, the service treatment records, post-service treatment records, as well as the September 2008 and April 2016 VA examination reports are part of the claims file. He has not identified any outstanding records.  The VA examiners' findings pertaining to the Veteran's right thigh nerve entrapment allow the Board to rate his disability under the appropriate diagnostic criteria.  The VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA medical examination and opinion must be adequate).  

All necessary development has been accomplished. 

II. Entitlement to Service Connection for a Left Knee Condition

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  
As a general matter, service connection for a disability requires evidence of: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for listed chronic diseases, such as arthritis, if such are shown to have been manifested to a compensable degree within a presumptive period (usually one year) following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

A nexus to service may be presumed when "a chronic disease is 'shown in service (or within the presumptive period under § 3.307).'" Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013). To be "shown in service," there must be "a reliable diagnosis of the chronic disease while in service.... [T]he disease identity must be established and the diagnosis not be subject to legitimate question." Id. In such cases, the claimant need not demonstrate nexus, "so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease." Id. 

Alternatively, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'" Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303 (b).

The Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A treatment provider initially diagnosed degenerative joint disease of the left knee in October 2007.  In March 2008, a private treatment record noted mild osteoarthritis and possible meniscal tears in the left knee, and in May 2008, Dr. J.S. diagnosed him with internal derangement of the left knee.  The April 2016 VA examination report noted diagnoses of a left knee meniscal tear, osteoarthritis, synovitis, chrondomalacia, and loose body.  Most recently, the November 2016 disability benefits questionnaire (DBQ) noted diagnoses of left knee strain, tendonitis, a meniscal tear, osteoarthritis, and patellofermoral pain syndrome. Thus, the first element of direct service connection is met.

Service treatment records do not reflect any complaints or treatment relating to a left knee condition.  Nevertheless, at the November 2016 hearing, the Veteran testified that he injured his right knee in-service, which caused him to overcompensate and shift his weight to his left knee.  He has also reported training as a paratrooper during service, as well as being involved in a parachute accident.  The Veteran is competent to report an in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report that of which he or she has personal knowledge.)  An in-service right knee injury, due to running with weight, was documented on March 24, 1981.  Although the parachute accident is not documented in the service treatment records, the Veteran's statements, including those regarding participating in paratrooper jumps, are both credible and consistent with the documentation available.  Thus, the second element of direct service connection is satisfied.  

The remaining question is whether there is a nexus, or link, between the current disability and the Veteran's service.

The record contains two VA examination reports pertaining to the Veteran's left knee condition; as well as a private medical opinion and private treatment records.  Each report must be considered and weighed. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

Evidence in support of the Veteran's claim consists of a May 2008 private treatment record, as well as a November 2016 private opinion.

A May 2008 private treatment record includes Dr. J.S.'s opinion that the left knee should be service-connected, as the damage shown was a "typical infantrymen's lesion of retro patellar intercondylar notch, anterior femoral chondromalacia."  He explained that the damage was undoubtedly the result of the Veteran kneeling and falling onto his knees during his infantry service.  He diagnosed internal derangement of the left knee.  The opinion is of some probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The November 2016 private opinion and DBQ submitted by Dr. J.S. noted the Veteran's complaints of left knee stiffness in the morning and after sitting for long periods of time, as well as chronic pain when standing, exercising, and using the stairs.  He acknowledged that the Veteran had undergone bilateral arthroscopies in 2008 and explained that the majority of damage was located in the patellofemoral joints.   Dr. J.S. stated that he had only observed that type of damage on several occasions and only in former infantrymen, due to falling and jumping to their knees during service.  He diagnosed the Veteran with left knee strain, tendonitis, a meniscal tear, osteoarthritis, and patellofermoral pain syndrome. He opined that the current left knee injury was undoubtedly related to infantry training and decades of service.  The opinion is of some probative weight.  See Nieves-Rodriguez, supra; Stefl, supra.

The negative evidence includes the April 2009 VA addendum opinion and April 2016 VA examination report.  

In September 2008, the Veteran underwent a VA examination for his left knee.  The report noted that he had experienced knee pain for many years, specifically when running or walking for prolonged periods of time.  X-rays demonstrated mild osteoarthritic changes with narrowing of the medial joint compartment.  The RO sought an addendum opinion in March 2009, at which time the examiner stated that there was no documentation of complaints regarding a knee injury during service or any medical evidence indicating that infantry personnel or parachutists age more quickly in the lower extremity joints.  

As a result, the examiner reasoned that the meniscal tears and arthritis were likely the result of the general aging process.  Because of that, the examiner opined that he could not resolve the question of whether the Veteran's left knee condition was caused by military training without resorting to mere speculation.  This opinion has no probative value as the examiner was unable to render a well-reasoned (i.e, a nonspeculative opinion) as to the etiology of the Veteran's left knee condition.

In April 2016, the Veteran underwent a second VA examination.  He described left knee pain beginning in June 1991, as a result of military training.  He had spent most of his career as a rapid deployment soldier and had been involved in extensive physical training, "much more than the average soldier."  He further stated that his left knee condition had worsened over the years.  He experienced difficulty walking, squatting, running, bending down, and using stairs.  

The examiner opined that the left knee condition was not the result of military service, as the Veteran lacked documented knee injuries associated with parachute jumps during service.  Further, the examiner said that there was a five year gap of continuity of symptomatology between in-service paratrooper training and the onset of left knee pain in September 1997, when he first reported joint pain and swelling.  In this regard, the Board notes that a medical opinion is inadequate if it relies on the absence of corroborating treatment records and fails to consider a Veteran's reports.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although the examiner addressed the Veteran's reports of pain to treatment providers in post-service VA and private treatment records, he primarily relied on the lack of in-service and post-service documentation of complaints of knee pain for several years after separation, attributing the current disability to the aging process.  Ultimately, the examiner stated that an opinion could not be made without resorting to speculation, due to the lack of corroborating documentation.  This opinion weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Accordingly, the opinion is of limited probative value.

Despite the VA examiners' opinions, the Board is persuaded by Dr. J.S.'s opinions that took into account the circumstances of the Veteran's military career/training and medical history, as corroborated by documentary evidence; and reflected an understanding of his injuries after reviewing the claims file.  Additionally, the Board noted that the April 2016 VA examiner acknowledged the existence of literary evidence of an association between knee injuries and parachute jumps.  Based upon the consistency of the Veteran's statements, the supporting documentation regarding his military training activities, the consistency of painful knee symptoms since September 1997, and Dr. J.S.'s opinions, the Board finds that this evidence weighs in favor of service connection.  See 38 U.S.C.A. § 7104 (West 2014).

III. Entitlement to an Increased (Compensable) Rating for Right Thigh Nerve Entrapment 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period. Id.  The Board must; however, evaluate the evidence of record since the year before the filing of the claim for increase and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Service connection was granted for right thigh nerve entrapment, lateral femoral cutaneous, in a May 1993 rating decision.  A noncompensable rating was awarded, effective July 1, 1992.  The noncompensable rating has been in effect since that time.  

Diagnostic Code 8529 provides ratings for paralysis of the external cutaneous nerve of the thigh.  Mild to moderate paralysis is rated 0 percent disabling and severe to complete paralysis is rated 10 percent disabling.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In September 2008, the Veteran underwent a VA examination for peripheral neuropathy.  He described right leg pain and spasms radiating from his back, which became worse when he would lie down at night.  He denied urinary or bowel incontinence or any falls.  Muscle strength was 5/5 bilaterally in the lower extremities, with normal bulk and tone.  No atrophy, fasciculations, or spasticity was observed.  Reflexes were 2/4 in the knees and ankles.  The report noted reduced sensation without allodynia in the right lateral femoral cutaneous nerve distribution.  Touch, temperature, sharp, and proprioceptive sensation remained in the lower extremities.  The examiner opined that despite right lateral thigh numbness, there was no significant pain attributable to the right lateral femoral cutaneous nerve syndrome.  

The Veteran has recently reported numbness, burning, and tingling sensations of the right thigh, which increased during prolonged sitting or lying on his right side.  He has also stated that the numbness and burning sensations radiated to his right foot when seated for extended periods of time.  This hindered his ability to drive.  However, the competent medical evidence does not reflect this symptomatology is of such severity as to result in severe to complete nerve paralysis.  For example, the April 2016 VA examination report demonstrated 5/5 muscle strength throughout, as well as normal deep tendon reflexes.  The examiner noted severe constant pain, paresthesias and/or dysesthesias, and numbness in the right lower extremity.  There was abnormal gait due to guarding and decreased sensation of the right thigh and knee areas, but no atrophy or trophic changes were observed. The Veteran did not use an assistive device.  The examiner diagnosed right lateral femoral neuropathy and noted moderate incomplete paralysis of the external cutaneous nerve of the right thigh, as well as decreased sensation to the lateral femoral cutaneous dermatone.  These findings are consistent with the other medical evidence of record.  

At the November 2016 hearing, the Veteran testified that the numbness in his leg worsened when driving and limited his ability to stand and walk for prolonged periods.  

In view of the foregoing showing of sensory impairment only, the Board finds that the Veteran's service-connected right thigh nerve entrapment, lateral femoral cutaneous, has resulted in no more than moderate incomplete nerve paralysis, which corresponds to the current noncompensable rating under Diagnostic Code 8529.  He does not meet or nearly approximate the criteria for a compensable rating under this or any other Diagnostic Code.  

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.   
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1).  In this case there is no evidence raising the issue of entitlement to an extraschedular rating.

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. However, the combined schedular ratings account for the severity of the combined disability and there has been no specific contention to the contrary.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Court has held that a claim for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). The April 2016 VA examiner noted that the right thigh nerve entrapment limited the Veteran's ability to stand and sit for prolonged periods.  However, there has been no allegation or evidence that the service-connected right thigh nerve entrapment prevents the Veteran from engaging in gainful employment, as he reported that he remained employed as a police officer.  There is no evidence or allegation that the employment is marginal.  Therefore, the issue of entitlement to a TDIU is not raised by the Veteran or the record and need not be further addressed.
	

ORDER

1. Entitlement to service connection for a left knee condition is granted.

2.  Entitlement to an increased (compensable) rating for right thigh nerve entrapment, lateral femoral cutaneous, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


